Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of March 9,
2012 by and among Athersys, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

RECITALS

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate number of shares of common stock, par value $0.001 per share
(the “Common Stock”), of the Company, set forth below such Purchaser’s name on
the signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 4,347,827 shares of Common Stock and shall be collectively
referred to herein as the “Shares”) and (ii) warrants, in substantially the form
attached hereto as Exhibit A (the “Warrants”), to acquire up to that number of
additional shares of Common Stock equal to one hundred percent (100%) of the
number of Shares purchased by such Purchaser (rounded up to the nearest whole
share) (the shares of Common Stock issuable upon exercise of or otherwise
pursuant to the Warrants collectively are referred to herein as the “Warrant
Shares”).

C. The Shares, the Warrants and the Warrant Shares collectively are referred to
herein as the “Securities”.

D. The Company has engaged Piper Jaffray & Co., William Blair & Company, L.L.C.
and First Analysis Corporation as its exclusive placement agents (the “Placement
Agents”) for the offering of the Shares and Warrants on a “best efforts” basis.

E. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares and the Warrant
Shares under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

ARTICLE I.

DEFINITIONS

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:



--------------------------------------------------------------------------------

“Acquiring Person” has the meaning set forth in Section 4.6.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any executive officer,
director or employee of the Company or any Subsidiary acting in his or her
capacity as an executive officer, director or employee before or by any federal,
state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

“Agreement” has the meaning set forth in the Preamble.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Buy-In” has the meaning set forth in Section 4.1(f).

“Buy-In Price” has the meaning set forth in Section 4.1(f).

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

“Closing Bid Price” means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved in the same manner
contemplated by Section 13 of the Warrants. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

2



--------------------------------------------------------------------------------

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Jones Day with offices located at North Point, 901
Lakeside Avenue, Cleveland, Ohio 44114.

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Deadline Date” has the meaning set forth in Section 4.1(f).

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 4.1(c).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

“Evaluation Date” has the meaning set forth in Section 3.1(t).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indebtedness” has the meaning set forth in Section 3.1(mm).

 

3



--------------------------------------------------------------------------------

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit D, executed by the Company and delivered to and acknowledged in writing
by the Transfer Agent.

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

“Lien” means any lien, charge, deed of trust, claim, encumbrance, security
interest or other comparable restriction.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S. economy or which are generally applicable to the industry
in which the Company operates, provided that such effects are not borne
disproportionately by the Company, (ii) effects caused by earthquakes,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing as of the date hereof or (iii) effects
resulting from or relating to the announcement or disclosure of the sale of the
Securities or other transactions contemplated by this Agreement, or (iv) effects
caused by any event, occurrence or condition resulting from or relating to the
taking of any action in accordance with this Agreement.

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” has the meaning set forth in Section 3.1(n).

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

“OFAC” has the meaning set forth in Section 3.1(ll).

“Outside Date” means the thirtieth day following the date of this Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” has the meaning set forth in the Recitals.

“Press Release” has the meaning set forth in Section 4.5.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Capital Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchase Price” means $1.94 per Share and $0.13 per Warrant.

 

4



--------------------------------------------------------------------------------

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

“Purchaser Party” has the meaning set forth in Section 4.9.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Markets), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Markets),
a day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Markets, or (iii) if the Common Stock is not quoted on any

 

5



--------------------------------------------------------------------------------

Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Markets on which the Common Stock is listed or
quoted for trading on the date in question.

“Transaction Documents” means this Agreement, including the schedules and
exhibits attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder.

“Transfer Agent” means Computershare Investor Services, the current transfer
agent of the Company, with a mailing address of 250 Royall Street, Canton,
Massachusetts 02021, and a facsimile number of (781) 575-2152, or any successor
transfer agent for the Company.

“Warrants” has the meaning set forth in the Recitals to this Agreement.

“Warrant Shares” has the meaning set forth in the Recitals.

ARTICLE II.

PURCHASE AND SALE

2.1    Closing.

(a) Amount. Subject to the terms and conditions set forth in this Agreement, at
the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser by (ii) the Purchase Price,
rounded down to the nearest whole Share. In addition, each Purchaser shall
receive a Warrant to purchase a number of Warrant Shares equal to one hundred
percent (100%) of the number of Shares purchased by such Purchaser, as indicated
below such Purchaser’s name on the signature page to this Agreement. The
Warrants shall have an exercise price equal to $2.07 per Warrant Share.

(b) Closing. The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Goodwin Procter LLP, The New York Times
Building, 620 Eighth Avenue, New York, New York on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.

(c) Form of Payment. Except as may otherwise be agreed to among the Company and
one or more of the Purchasers, on or prior to the Business Day immediately prior
to the Closing Date, each Purchaser shall wire its Subscription Amount, in
United States dollars and in immediately available funds, to a non-interest
bearing escrow account established by the Company with JPMorgan Chase Bank, N.A.
(the “Escrow Agent”) as set forth on Exhibit G hereto (the aggregate amounts
received being held in escrow by the Escrow Agent are referred to herein as the
“Escrow Amount”). On the Closing Date, (a) the Company and the Placement Agents
shall instruct the Escrow Agent to deliver, in immediately available funds, the
Escrow Amount constituting the aggregate purchase price as follows: (1) to the
Placement Agents, the fees and reimbursable expenses payable to the Placement
Agents (which fees and expenses shall be set forth in such instructions), and
(2) the balance of the aggregate purchase price to the Company, (b) the Company
shall irrevocably instruct the Transfer Agent to deliver to each Purchaser one
or more stock certificates, free

 

6



--------------------------------------------------------------------------------

and clear of all restrictive legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Shares such Purchaser is
purchasing as is set forth on such Purchaser’s signature page to this Agreement
next to the heading “Number of Shares to be Acquired”, within three (3) Trading
Days after the Closing and (c) the Company shall deliver to each Purchaser one
or more Warrants, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Warrants
such Purchaser is purchasing as is set forth on such Purchaser’s signature page
to this Agreement next to the heading “Underlying Shares Subject to Warrant”,
within three (3) Trading Days after the Closing. Notwithstanding the foregoing,
in the event a Purchaser has specified to the Company at the time of execution
of this Agreement that it shall settle “delivery versus payment”, the Company
shall deliver the Shares and Warrants to such Purchaser on or before the Closing
Date and, upon receipt, the Purchaser shall wire its Subscription Amount to an
account designated in writing by the Company.

2.2 Closing Deliveries. (a) On or prior to the Closing, the Company shall issue,
deliver or cause to be delivered to each Purchaser the following (the “Company
Deliverables”):

(i) this Agreement, duly executed by the Company;

(ii) facsimile copies of one or more stock certificates, free and clear of all
restrictive and other legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser as set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto (the “Stock Certificate”), with the original
Stock Certificates delivered within three (3) Trading Days of Closing (unless
such Purchaser has specified to the Company at the time of execution of this
Agreement that it shall settle “delivery versus payment” in which case such
original Stock Certificates shall be delivered on or prior to the Closing Date);

(iii) facsimile copies of one or more Warrants, executed by the Company and
registered in the name of such Purchaser as set forth on the Stock Certificate
Questionnaire included as Exhibit C-2 hereto, pursuant to which such Purchaser
shall have the right to acquire such number of Warrant Shares equal to one
hundred percent (100%) of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded up to the nearest whole share, on the
terms set forth therein, with the original Warrants delivered within three
(3) Trading Days of Closing (unless such Purchaser has specified to the Company
at the time of execution of this Agreement that it shall settle “delivery versus
payment” in which case such original Warrants shall be delivered on or prior to
the Closing Date);

(iv) a legal opinion of Company Counsel, dated as of the Closing Date and in
customary form and substance, executed by such counsel and addressed to the
Purchasers;

(v) the Registration Rights Agreement, duly executed by the Company;

(vi) duly executed Irrevocable Transfer Agent Instructions acknowledged in
writing by the Transfer Agent instructing the Transfer Agent to deliver, on an
expedited basis, a certificate evidencing a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Purchase Price, registered in the
name of such Purchaser;

(vii) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, certifying (a) the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) the current
versions of the certificate of incorporation and by-laws of the Company and
(c) as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company, in the form attached
hereto as Exhibit E;

 

7



--------------------------------------------------------------------------------

(viii) the Compliance Certificate referred to in Section 5.1(h);

(ix) a Lock-Up Agreement, substantially in the form of Exhibit G hereto (the
“Lock-Up Agreement”) executed by each person listed on Exhibit H hereto, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date;

(x) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of the State of Delaware, as of a date within
ten (10) Business Days of the Closing Date;

(xi) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within ten (10) Business Days of the Closing
Date; and

(xii) a certified copy of the certificate of incorporation of the Company as
certified by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Closing Date.

(b)      On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):

(i) this Agreement, duly executed by such Purchaser;

(ii) subject to the completion of Section 2.2(a)(ii) and (iii), its Subscription
Amount, in United States dollars and in immediately available funds, in the
amount set forth as the “Purchase Price” indicated below such Purchaser’s name
on the applicable signature page hereto under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to an Escrow Account(s)
established by the Placement Agents;

(iii) the Registration Rights Agreement, duly executed by such Purchaser;

(iv) a fully completed and duly executed Selling Stockholder Questionnaire in
the form attached as Annex B to the Registration Rights Agreement; and

(v) a fully completed and duly executed Accredited Investor Questionnaire,
satisfactory to the Company, and Stock Certificate Questionnaire in the forms
attached hereto as Exhibits C-1 and C-2, respectively.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. Except as (i) set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules or other representations relating to the
subject matter of such disclosures, or (ii) disclosed in the SEC Reports, the
Company hereby represents and warrants as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to each of the Purchasers and to the
Placement Agents:

 

8



--------------------------------------------------------------------------------

(a) Subsidiaries. The Company has no direct or indirect subsidiaries other than
the Subsidiaries listed in Schedule 3.1(a) hereto. Except as disclosed in
Schedule 3.1(a) hereto, the Company owns, directly or indirectly, all of the
capital stock or comparable equity interests of each wholly owned Subsidiary
free and clear of any and all Liens, and all the issued and outstanding shares
of capital stock or comparable equity interest of each wholly owned Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

(b) Organization and Qualification. Each of the Company and the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite corporate power and authority to own or
lease and use its properties and assets and to carry on its business as
currently conducted. Neither the Company nor any Subsidiary is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted, is pending,
or, to the Company’s Knowledge, has been threatened in writing in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares and
the Warrants and the reservation for issuance and the subsequent issuance of the
Warrant Shares upon exercise of the Warrants) have been duly authorized by all
necessary corporate action on the part of the Company, and no further corporate
action is required by the Company, its Board of Directors or its stockholders in
connection therewith other than in connection with the Required Approvals. Each
of the Transaction Documents to which it is a party has been (or upon delivery
will have been) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute the legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Shares and Warrants and the reservation for
issuance and issuance of the Warrant Shares) do not and will not (i) conflict
with or violate any provisions of the Company’s or any Subsidiary’s certificate
of incorporation or bylaws or otherwise result in a violation of the
organizational documents of the Company, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any

 

9



--------------------------------------------------------------------------------

court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

(f) Issuance of the Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. The Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be validly issued, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents and the Warrants, will be validly issued, fully
paid and nonassessable, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws. As of the Closing Date, the
Company shall have reserved from its duly authorized capital stock the number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants). The Company shall, so long as any of the Warrants are outstanding,
take all action necessary to reserve and keep available out of its authorized
and unissued capital stock, solely for the purpose of effecting the exercise of
the Warrants, the number of shares of Common Stock issuable upon exercise of the
Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto. Except as
set forth in Schedule 3.1(g), the Company has not issued any capital stock since
the date of its most recently filed SEC Report other than to reflect stock
option and warrant exercises that do not, individually or in the aggregate, have
a material effect on the issued and outstanding capital stock, options and other
securities. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or a result of
the purchase

 

10



--------------------------------------------------------------------------------

and sale of the Shares and Warrants, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares and Warrants will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
validly issued, fully paid and nonassessable, have been issued in compliance in
all material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities, which violation would
have or would reasonably be expected to result in a Material Adverse Effect. No
further approval or authorization of any stockholder or the Board of Directors
is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party.

(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the 12 months preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension, except where the failure to file on a
timely basis would not have or reasonably be expected to result in a Material
Adverse Effect (including, for this purpose only, any failure to qualify to
register the Shares and Warrant Shares for resale on Form S-3 or which would
prevent any Purchaser from using Rule 144 to resell any Securities). As of their
respective filing dates, or to the extent corrected by a subsequent amendment or
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to Rule 144(i) under the Securities Act. Each of the Material Contracts
to which the Company or any Subsidiary is a party or to which the property or
assets of the Company or any of its Subsidiaries are subject has been filed as
an exhibit to the SEC Reports.

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent amendment or restatement). Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments.

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof, (i) there have been no
events, occurrences or developments that have had or would reasonably be

 

11



--------------------------------------------------------------------------------

expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), and (v) the Company has not issued any
equity securities to any executive officer, director or Affiliate, except Common
Stock or equity awards therefor issued pursuant to existing Company stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Reports. Except for the issuance of the Shares and Warrants
contemplated by this Agreement, no event, liability or development has occurred
or exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one
(1) Trading Day prior to the date that this representation is made.

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents to
which the Company is a party or the Securities or (ii) except as specifically
disclosed in the SEC Reports, would, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. During the past five years, neither the Company nor any
Subsidiary, nor to the Company’s Knowledge any director or executive officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or executive officer of the Company.
During the past five years, the Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company under the Exchange Act or the Securities Act.

(l) Employment Matters. No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse Effect.
None of the Company’s or any Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement. No executive officer of the Company (as defined in Rule 501(f) of the
Securities Act) has notified the Company or any Subsidiary in writing that such
executive officer intends to leave the Company or any such Subsidiary or
otherwise terminate such executive officer’s employment with the Company or any
such Subsidiary. To the Company’s Knowledge, no executive officer, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters,
except in each case, matters that, individually or in the aggregate would not
reasonably be expected to result in a Material Adverse Effect. The Company and
its Subsidiaries are in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

(m) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or

 

12



--------------------------------------------------------------------------------

both, would result in a default by the Company or any of its Subsidiaries
under), nor has the Company or any of its Subsidiaries received written notice
of a claim that it is in default under or that it is in violation of, any
Material Contract (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company or its properties or assets, or (iii) is in
violation of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company, except in each case as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

(n) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its
respective business as currently conducted and as described in the SEC Reports,
except where the failure to possess such permits, individually or in the
aggregate, has not and would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any of
its Subsidiaries has received any notice of Proceedings relating to the
revocation or modification of any such Material Permits, except where such a
revocation or modification would not result in a Material Adverse Effect.

(o) Title to Assets. The Company and its Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title to all tangible personal property owned by them that is material to the
business of the Company and its Subsidiaries, taken as whole, in each case free
and clear of all Liens except such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries, except as would not,
individually or in the aggregate have a Material Adverse Effect. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are, to the Company’s knowledge, held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its Subsidiaries.

(p) Patents and Trademarks. To the Company’s Knowledge, the Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses and which the failure to
so have would have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “ Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another. To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect. The Company and
its Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(q) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be reasonable in the light of the businesses
and locations in which the Company and the Subsidiaries are engaged, including,
but not limited to, directors and executive officers insurance coverage. Neither
the Company nor any of its Subsidiaries has received any written notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a material
increase in cost.

 

13



--------------------------------------------------------------------------------

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the executive officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company or any Subsidiary (other than for services
as employees, executive officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

(s) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

(t) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying
executive officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying executive
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(u) Certain Fees. Except as set forth in Schedule 3.1(u), no person or entity
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest or claim against or upon the Company or a Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than the
Placement Agents with respect to the offer and sale of the Shares and Warrants
(which placement agent fees are being paid by the Company). The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
paragraph (u) that may be due in connection with the transactions contemplated
by the Transaction Documents. The Company shall indemnify, pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.

(v) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires provided by
the Purchasers, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.

 

14



--------------------------------------------------------------------------------

(w) Investment Company. The Company is not, and immediately after receipt of
payment for the Shares and Warrants, will not be or be an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Company shall conduct its business in a manner so that it will not become
subject to the Investment Company Act of 1940, as amended.

(x) Registration Rights. Other than each of the Purchasers or as set forth in
Schedule 3.1(x) hereto, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

(y) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the twelve (12) months preceding the date hereof, received written notice
from any Trading Market on which the Common Stock is listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Company is in compliance in all
material respects with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.

(z) Application of Takeover Protections; Rights Agreements. The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

(aa) Disclosure. The Company confirms that it has not provided, and to the
Company’s Knowledge, none of its executive officers or directors nor any other
Person acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.5 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company. All disclosure provided to
the Purchasers regarding the Company and its Subsidiaries, their businesses and
the transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. Other than the transactions contemplated by this Agreement, no
event or circumstance has occurred or information exists with respect to the
Company or any of its Subsidiaries or its or their business, properties,
liabilities, prospects, operations (including results thereof) or conditions
(financial or otherwise), which, under applicable law, rule or regulation,
requires public disclosure at or

 

15



--------------------------------------------------------------------------------

before the date hereof or announcement by the Company but which has not been so
publicly disclosed. The Company acknowledges and agrees that no Purchaser makes
or has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.

(bb) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any Person acting on its
behalf (other than the Placement Agents, with respect to which no representation
is made) has, directly or indirectly, at any time within the past six
(6) months, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market on which any of the securities of the Company
are listed or designated.

(cc) Tax Matters. The Company and each of its Subsidiaries (i) has accurately
and timely prepared and filed (or requested valid extensions thereof) all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have or
reasonably be expected to result in a Material Adverse Effect. There are no
unpaid taxes in any material amount claimed to be due by the Company or any of
its Subsidiaries by the taxing authority of any jurisdiction.

(dd) Environmental Matters. To the Company’s Knowledge, neither the Company nor
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any pending or threatened claim relating to any Environmental Laws; which
violation, contamination, liability or claim has had or would have, individually
or in the aggregate, a Material Adverse Effect.

(ee) No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company (other than the Placement
Agents, with respect to which no representation is made) has offered or sold any
of the Securities by any form of general solicitation or general advertising.

(ff) Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

16



--------------------------------------------------------------------------------

(gg) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

(ii) Regulation M Compliance. The Company has not, and to the Company’s
Knowledge no one acting on its behalf (other than the Placement Agents, with
respect to which no representation is made) has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agents in
connection with the placement of the Shares and Warrants.

(jj) PFIC. Neither the Company nor any Subsidiary is or intends to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.

(kk) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, executive officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Securities, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

(ll) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in

 

17



--------------------------------------------------------------------------------

compliance would not have or reasonably be expected to result in a Material
Adverse Effect. There is no pending, completed or, to the Company’s Knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other governmental entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have or reasonably be expected to
result in a Material Adverse Effect. The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.

(mm) No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.

(nn) Use of Form S-3. The Company meets the registration and transaction
requirements for use of Form S-3 for the registration of the resale of the
Shares and the Warrant Shares by the Purchasers, subject to the SEC’s guidance
and interpretations regarding secondary offerings being considered primary
offerings.

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company and the Placement Agents as follows:

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser. Each Transaction document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.

(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational

 

18



--------------------------------------------------------------------------------

documents of such Purchaser, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

(c) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares and Warrants
and, upon exercise of the Warrants, will acquire the Warrant Shares issuable
upon exercise thereof as principal for its own account and not with a view to,
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the
Registration Rights Agreement, at all times to sell or otherwise dispose of all
or any part of such Securities pursuant to an effective registration statement
under the Securities Act or under an exemption from such registration and in
compliance with applicable federal and state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity; such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

(d) Purchaser Status. At the time such Purchaser was offered the Shares and
Warrants, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(g) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

19



--------------------------------------------------------------------------------

(h) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agents or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Securities, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Other than to other Persons party to
this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to affect
short sales or similar transactions in the future.

(i) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Purchaser.

(j) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities. Such Purchaser understands that the Placement Agents
have acted solely as the agents of the Company in this placement of the Shares
and Warrants and such Purchaser has not relied on the business or legal advice
of the Placement Agents or any of their agents, counsel or Affiliates in making
its investment decision hereunder, and confirms that none of such Persons has
made any representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

(k) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 

20



--------------------------------------------------------------------------------

(l) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(m) Beneficial Ownership. The purchase by such Purchaser of the Shares and
Warrants issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post transaction
basis that assumes that such Closing shall have occurred. Such Purchaser does
not presently intend to, alone or together with others, make a public filing
with the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of such
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post transaction
basis that assumes that each Closing shall have occurred.

(n) Residency. Such Purchaser’s residence (if an individual) or offices in which
its investment decision with respect to the Securities was made (if an entity)
are located at the address immediately below such Purchaser’s name on its
signature page hereto.

(o) Accuracy of Accredited Investor Questionnaire. The Accredited Investor
Questionnaire delivered by such Purchaser in connection with this Agreement is
complete and accurate in all respects as of the date of this Agreement and will
be correct as of the Closing Date and the effective date of the Registration
Statement; provided, that such Purchaser shall be entitled to update such
information by providing written notice thereof to the Company.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1    Transfer Restrictions.

(a) Compliance with Laws. Notwithstanding any other provision of this Article
IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company,
(iii) pursuant to Rule 144 (provided that the Purchaser provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letters) that the securities may be sold pursuant to such rule)
or (iv) in connection with a bona fide pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and the Registration Rights Agreement and shall have
the rights of a Purchaser under this Agreement and the Registration Rights
Agreement with respect to such transferred Securities.

 

21



--------------------------------------------------------------------------------

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c):

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan. Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge. No notice shall be required of such pledge,
but Purchaser’s transferee shall promptly notify the Company of any such
subsequent transfer or foreclosure. Each Purchaser acknowledges that the Company
shall not be responsible for any pledges relating to, or the grant of any
security interest in, any of the Securities or for any agreement, understanding
or arrangement between any Purchaser and its pledgee or secured party. At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Each Purchaser acknowledges and agrees that, except as otherwise
provided in Section 4.1(c), any Securities subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

(c) Removal of Legends. The legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue a certificate without such legend or any
other restrictive legend to the holder of the applicable Securities upon which
it is stamped or issue to such holder by electronic delivery at the applicable
balance account at the Depository Trust Company (“DTC”), if (i) such Securities
are registered for resale under the Securities Act (provided that, if the
Purchaser is selling pursuant to the effective registration statement
registering the Securities for resale, the Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), (ii) such Securities are sold or transferred pursuant to Rule 144
(if the transferor

 

22



--------------------------------------------------------------------------------

is not an Affiliate of the Company), or (iii) such Securities are eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions. Following the
earlier of (i) the Effective Date or (ii) Rule 144 becoming available for the
resale of Securities, without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such securities and without volume or manner-of-sale restrictions, the Company
shall deliver to the Transfer Agent irrevocable instructions that the Transfer
Agent shall reissue a certificate representing the applicable Shares or issue a
certificate representing the applicable Warrant Shares without legend upon
receipt by the Transfer Agent of the legended certificates for such Shares. Any
fees (with respect to the Transfer Agent or otherwise) associated with the
removal of such legend shall be borne by the Company. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities (in which case a Purchaser shall also be required to provide
reasonable assurances in the form of seller and, if applicable, broker
representation letters), the Company will no later than three (3) Trading Days
(provided that non-routine requests shall receive diligent and continuous
attention and may take up to (5) Business Days) following the delivery by a
Purchaser to the Company or the Transfer Agent (with notice to the Company) of
(i) a legended certificate representing Shares or Warrant Shares (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer) or (ii) an Exercise Notice
and payment of the applicable exercise price in the manner stated in the
Warrants to effect the exercise of such Warrant in accordance with its terms,
and an opinion of counsel to the extent required by Section 4.1(a) (such third
(3rd) Trading Day (or fifth (5th) Business Day for non-routine requests), the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c). For purposes of clarification, unless required
pursuant to its industry standard stock transfer procedures, the Transfer Agent
shall not require the Holder to obtain a medallion guaranty, notary attestation
or any similar deliverable in order to effectuate the removal of legends on all
or a portion of the Securities. Certificates for Shares or Warrant Shares
subject to legend removal hereunder may be transmitted by the Transfer Agent to
the Purchasers by crediting the account of the Purchaser’s prime broker with DTC
as directed by such Purchaser.

(d) Irrevocable Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in
substantially the form of Exhibit D attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) (or instructions that are consistent therewith) will be given by
the Company to its transfer agent in connection with this Agreement, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

(e) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and applicable law. While the
Registration Statement remains effective, each Purchaser hereunder may sell the
Shares and Warrant Shares in accordance with the plan of distribution contained
in the Registration Statement and if it does so it will comply therewith and
with the related prospectus delivery requirements unless an exemption therefrom

 

23



--------------------------------------------------------------------------------

is available. Each Purchaser, severally and not jointly with the other
Purchasers, agrees that if it is notified by the Company in writing at any time
that the Registration Statement registering the resale of the Shares or the
Warrant Shares is not effective or that the prospectus included in such
Registration Statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares and
Warrant Shares until such time as the Purchaser is notified by the Company that
such Registration Statement is effective or such prospectus is compliant with
Section 10 of the Securities Act, unless such Purchaser is able to, and does,
sell such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, executive officers,
employees and agents, may rely on this Section 4.1(e) and each Purchaser
hereunder will indemnify and hold harmless each of such persons from any
breaches or violations of this Section 4.1(e).

(f) Buy-In. If the Company shall fail for any reason or for no reason to issue
to a Purchaser unlegended certificates within three (3) Trading Days of receipt
of all documents necessary for the removal of the legend set forth above (the
“Deadline Date”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three
(3) Trading Day period, such Purchaser purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
holder of shares of Common Stock that such Purchaser anticipated receiving from
the Company without any restrictive legend (a “Buy-In”), then the Company shall,
within three (3) Trading Days after such Purchaser’s request and in such
Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an amount
equal to such Purchaser’s total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such shares of Common Stock) shall terminate, or (ii) promptly honor its
obligation to deliver to such Purchaser a certificate or certificates
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date. The holder of shares of Common Stock shall provide the
Company written notice indicating the amounts payable to the holder in respect
of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company.

4.2 Reservation of Common Stock. The Company shall take all action necessary to
at all times during the period the Warrants are outstanding have authorized, and
reserved for the purpose of issuance from and after the Closing Date, the number
of shares of Common Stock issuable upon exercise of the Warrants issued at the
Closing (without taking into account any limitations on exercise of the Warrants
set forth in the Warrants).

4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Securities under Rule 144, for a period of twelve (12) months from the Closing,
the Company shall use its commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. During such twelve (12) month period, if the
Company is not required to file reports pursuant to the Exchange Act, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Securities under Rule 144.

4.4 Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

24



--------------------------------------------------------------------------------

4.5 Securities Laws Disclosure; Publicity. On or before 9:00 A.M., New York City
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agents disclosing all material terms of the transactions contemplated
hereby. On or before 9:00 A.M., New York City time, on the fourth Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K this Agreement, the Registration Rights Agreement and the form of Warrant).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or an Affiliate of any Purchaser, or include the name of any
Purchaser or an Affiliate of any Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with (A) any
registration statement contemplated by the Registration Rights Agreement and
(B) the filing of final Transaction Documents (including signature pages
thereto) with the Commission and (ii) to the extent such disclosure is required
by law, request of the Staff of the Commission or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior written notice of
such disclosure permitted under this subclause (ii). From and after the issuance
of the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective executive officers, directors, employees or agents, that is not
disclosed in the Press Release. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are required to be publicly disclosed by the
Company as described in this Section 4.5, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

4.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, in either case solely by virtue of receiving Securities under
the Transaction Documents or under any other written agreement between the
Company and the Purchasers; provided, however, that no such Purchaser owns any
equity in the Company prior to its purchase of the Securities hereunder.

4.7 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

4.8 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares and Warrants hereunder for working capital and general corporate
purposes, provided that the Company shall not use such net proceeds for: (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or Common Stock Equivalents or (c) the
settlement of any outstanding litigation.

 

25



--------------------------------------------------------------------------------

4.9 Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, executive officers, shareholders, members, partners, employees and
agents (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, executive
officers, shareholders, agents, members, partners or employees (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title) of such controlling
persons (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to (a) any breach of any of the
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser in any
capacity, or any Purchaser Party or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance). Promptly after receipt by any Person (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation in
respect of which indemnity may be sought pursuant to this Section 4.9, such
Indemnified Person shall promptly notify the Company in writing and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnified Person, and shall assume the payment of all
reasonable fees and expenses; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (ii) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

4.10 Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and Warrant Shares and shall use its commercially reasonable efforts to
take all steps necessary to cause all of the Shares and Warrant Shares to be
approved for listing on the Principal Trading Market as promptly as possible
thereafter.

4.11 Form D; Blue Sky. The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser. The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.

 

26



--------------------------------------------------------------------------------

4.12 Delivery of Shares and Warrants After Closing. The Company shall deliver,
or cause to be delivered, the respective Shares and Warrants purchased by each
Purchaser to such Purchaser within three (3) Trading Days of the Closing Date
(unless such Purchaser has specified to the Company at the time of execution of
this Agreement that it shall settle “delivery versus payment” in which case such
Shares and Warrants shall be delivered on or prior to the Closing Date).

4.13 Dispositions and Confidentiality After The Date Hereof. Such Purchaser
shall not, and shall cause its Trading Affiliates not to, engage, directly or
indirectly, in any transactions in the Company’s securities (including, without
limitation, any Short Sales involving the Company’s securities) during the
period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
required by and described in Section 4.5 or (ii) this Agreement is terminated in
full pursuant to Section 6.18. Each Purchaser, severally and not jointly with
the other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in Section 4.5, such Purchaser will maintain the confidentiality of
the existence and terms of this transaction and the information included in the
Transaction Documents and Disclosure Schedules. Notwithstanding the foregoing,
no Purchaser makes any representation, warranty or covenant hereby that it will
not engage in Short Sales in the securities of the Company after the time that
the transactions contemplated by this Agreement are first publicly announced as
described in Section 4.5; provided, however, each Purchaser agrees, severally
and not jointly with any Purchasers, that they will not enter into any Net Short
Sales (as hereinafter defined) from the period commencing on the Closing Date
and ending on the earliest of (x) the Effective Date of the initial Registration
Statement, (y) the twenty-four (24) month anniversary of the Closing Date or
(z) the date that such Purchaser no longer holds any Securities. For purposes of
this Section 4.13, a “Net Short Sale” by any Purchaser shall mean a sale of
Common Stock by such Purchaser that is marked as a short sale and that is made
at a time when there is no equivalent offsetting long position in Common Stock
held by such Purchaser. For purposes of determining whether there is an
equivalent offsetting position in Common Stock held by the Purchaser, Warrant
Shares that have not yet been issued pursuant to the exercise of Warrants shall
be deemed to be held long by the Purchaser, and the amount of shares of Common
Stock held in a long position shall be all Shares and unexercised Warrant Shares
(ignoring any exercise limitations included therein) issuable to such Purchaser
on such date, plus any shares of Common Stock or Common Stock Equivalents
otherwise then held by such Purchaser. Notwithstanding the foregoing, in the
event that a Purchaser is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement. Moreover, notwithstanding the
foregoing, in the event that a Purchaser has sold Securities pursuant to Rule
144 prior to the Effective Date of the initial Registration Statement and the
Company has failed to deliver certificates without legends prior to the
settlement date for such sale (assuming that such certificates meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.13 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale.

4.14 Subsequent Equity Sales. From the date hereof until the earlier of (i) one
hundred eighty (180) days following the Closing Date or (ii) thirty (30) days
after the Effective Date, neither the Company nor any Subsidiary shall issue
shares of Common Stock or Common Stock Equivalents (a “Subsequent Placement”);
provided, however, the thirty (30) day period set forth in this Section 4.14
shall be extended for the number of Trading Days during such period in which
(i) trading in the Common Stock is suspended by

 

27



--------------------------------------------------------------------------------

any Trading Market, or (ii) following the Effective Date, the Registration
Statement is not effective or the prospectus included in the Registration
Statement may not be used by the Purchasers for the resale of the Shares and
Warrant Shares. Notwithstanding the foregoing, in no event shall this
Section 4.14 prohibit the Company from issuing: (i) shares of Common Stock
(including restricted stock) or options or other equity awards to purchase
Common Stock to directors, officers or employees of the Company in their
capacity as such pursuant to an Approved Stock Plan (as defined below), provided
that the exercise price of any options is not lowered, no options are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any options or other equity awards are otherwise materially
changed in any manner that adversely affects any of the Purchasers; (ii) shares
of Common Stock issued upon the conversion or exercise of Convertible Securities
(other than options or other equity awards to purchase Common Stock issued
pursuant to an Approved Stock Plan that are covered by clause (i) above) issued
prior to the date hereof, provided that the conversion price of any such
Convertible Securities (other than options or other equity awards to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (i) above) is not lowered, none of such Convertible Securities (other
than options or any other equity awards to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (i) above) are amended to
increase the number of shares issuable thereunder and none of the terms or
conditions of any such Convertible Securities (other than options or other
equity awards to purchase Common Stock issued pursuant to an Approved Stock Plan
that are covered by clause (i) above) are otherwise materially changed in any
manner that adversely affects any of the Purchasers; (iii) Common Stock or
Common Stock Equivalents of the Company issued in connection with an
acquisition, merger or other business combination, (iv) Common Stock or Common
Stock Equivalents of the Company issued in connection with a joint venture,
collaboration or other strategic or commercial relationship or relationship with
a foundation, (v) the Warrant Shares and (vi) Common Stock of the Company at a
price per share equal to the Purchase Price that it is obligated to or may issue
pursuant to its existing agreement with Venture Lending & Leasing IV, Inc. and
Costella Kirsch IV, L.P. (each of the foregoing in clauses (i) through (vi),
collectively the “Excluded Securities”). “Approved Stock Plan” means any
employee and/or director equity compensation plan which has been approved by the
board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and options to purchase Common Stock
and other equity awards for Common Stock may be issued to any employee, officer
or director for services provided to the Company in their capacity as such.
“Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.

4.15 Variable Securities. Until the first anniversary of the Closing Date, the
Company and each Subsidiary shall be prohibited from entering into an agreement
to effect any Subsequent Placement involving a Variable Rate Transaction.
“Variable Rate Transaction” means a transaction in which the Company or any
Subsidiary issues or sells any Convertible Securities either (i) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such Convertible Securities, or
(ii) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such Convertible
Securities or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock, other than pursuant to a customary “weighted average” anti-dilution
provision, stock split or issuance of dividend. Each Purchaser shall be entitled
to obtain injunctive relief against the Company and its Subsidiaries to preclude
any such issuance, which remedy shall be in addition to any right to collect
damages. For purposes of clarification, this Section 4.15 shall not apply to
securities to be sold pursuant to the Common Stock Purchase Agreement, dated as
of November 11, 2011, as amended, by and between the Company and Aspire Capital
Fund, LLC.

 

28



--------------------------------------------------------------------------------

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1    Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Shares and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.

(f) No Suspensions of Trading in Common Stock. The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.

(g) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

(h) Compliance Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit F.

(i) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

 

29



--------------------------------------------------------------------------------

5.2     Conditions Precedent to the Obligations of the Company to sell
Securities. The Company’s obligation to sell and issue the Shares and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.

(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.

(e) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.

ARTICLE VI.

MISCELLANEOUS

6.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers. Each Purchaser, severally and not jointly with any
other Purchaser, shall be responsible for all other tax liability that may arise
as a result of holding or transferring the Securities by it.

6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 

30



--------------------------------------------------------------------------------

6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

If to the Company:    Athersys, Inc.    3201 Carnegie Avenue    Cleveland, Ohio
44115    Telephone No.: (216) 431-9900    Facsimile No.: (216) 432-2461   
Attention: President    E-mail: bjlehmann@athersys.com    With a copy to:   
Jones Day    North Point    901 Lakeside Avenue    Cleveland, Ohio 44114   
Telephone No.: (216) 586-7103    Facsimile No.: (216) 579-0212    Attention:
Michael J. Solecki    E-mail: mjsolecki@jonesday.com    If to a Purchaser:    To
the address set forth under such Purchaser’s name on the signature page hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least a majority in interest of the Securities still held by
Purchasers or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right. No consideration shall be offered or paid
to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

31



--------------------------------------------------------------------------------

6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of at least a majority
in interest of the Securities still held by Purchasers. Any Purchaser may assign
its rights hereunder in whole or in part to any Person to whom such Purchaser
assigns or transfers any Securities in compliance with the Transaction Documents
and applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers”.

6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) the Placement Agents are intended third party beneficiaries
of Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.

6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Securities.

6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

32



--------------------------------------------------------------------------------

6.12 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.13 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

6.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.

6.15 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.16 Adjustments in Share Numbers and Prices. In the event of any stock split,
subdivision, dividend or distribution payable in shares of Common Stock (or
other securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.

6.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser

 

33



--------------------------------------------------------------------------------

under any Transaction Document. The decision of each Purchaser to purchase
Securities pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any Subsidiary which may have been
made or given by any other Purchaser or by any agent or employee of any other
Purchaser, and no Purchaser and any of its agents or employees shall have any
liability to any other Purchaser (or any other Person) relating to or arising
from any such information, materials, statement or opinions. Nothing contained
herein or in any Transaction Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Goodwin Procter LLP, counsel to the Placement Agents. Each
Purchaser acknowledges that Goodwin Procter LLP has rendered legal advice to the
Placement Agents and not to such Purchaser in connection with the transactions
contemplated hereby, and that each such Purchaser has relied for such matters on
the advice of its own respective counsel. The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser.

6.18 Termination. This Agreement may be terminated and the sale and purchase of
the Shares and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 P.M.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ATHERSYS, INC.

 

By:   /s/ William (B.J.) Lehmann, Jr.   Name: William (B.J.) Lehmann, Jr.  
Title: President, Chief Operating Officer and Secretary

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

NAME OF PURCHASER:                                         

By:                                                                 
                           

Name:

Title:

 

Aggregate Purchase Price (Subscription Amount): $                

 

Number of Shares to be Acquired:                             

 

Underlying Shares Subject to Warrant:                      

(            % of the number of Shares to be acquired)

 

Tax ID No.:

                                                                         
         

Address for Notice:

                                                                  
                                 

                                                                  
                                 

                                                                  
                                 

Telephone No.:                                                  

Facsimile No.:                                                    

E-mail Address:                                                         

Attention:                                                  

 

Delivery Instructions:

(if different than above)

c/o                                                                   Street:
                                                            City/State/Zip:
                                              Attention:
                                                      Telephone
No.:                                                         

 

2



--------------------------------------------------------------------------------

EXHIBITS:

 

A: Form of Warrant

 

B: Form of Registration Rights Agreement

 

C-1: Accredited Investor Questionnaire

 

C-2: Stock Certificate Questionnaire

 

D: Form of Irrevocable Transfer Agent Instructions

 

E: Form of Secretary’s Certificate

 

F: Form of Officer’s Certificate

 

G: Form of Lock-Up Agreement

 

H: List of Directors and Executive Officers Executing Lock-Up Agreements

SCHEDULES:

3.1(a) Subsidiaries

3.1(g) Capitalization

3.1(u) Certain Fees

3.1(x) Registration Rights

 

3



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT

[See Exhibit 4.1 to this Current Report on Form 8-K]

 

4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REGISTRATION RIGHTS AGREEMENT

[See Exhibit 10.2 to this Current Report on Form 8-K]

 

5



--------------------------------------------------------------------------------

INSTRUCTION SHEET

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

Complete the following items in the Securities Purchase Agreement and/or
Registration Rights Agreement:

 

1. Provide the information regarding the Purchaser requested on the signature
page. The Securities Purchase Agreement and the Registration Rights Agreement
must be executed by an individual authorized to bind the Purchaser.

 

2. Exhibit C-1 – Accredited Investor Questionnaire:

Provide the information requested by the Accredited Investor Questionnaire

 

3. Exhibit C-2 Stock Certificate Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire

 

4. Annex B to the Registration Rights Agreement — Selling Securityholder Notice
and Questionnaire

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

5. Return the signed Securities Purchase Agreement and Registration Rights
Agreement to:

Chad Huber

Piper Jaffray & Co.

345 Park Avenue

Suite 1200

New York, NY 10154

Tel: 212-284-9573

Email: chad.e.huber@pjc.com

 

6



--------------------------------------------------------------------------------

EXHIBIT C-1

ACCREDITED INVESTOR QUESTIONNAIRE

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To: Athersys, Inc.

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.001 per share, and shares of common stock that may be
issued upon exercise of certain warrants (collectively, the “Securities”), of
Athersys, Inc., a Delaware corporation (the “Corporation”). The Securities are
being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Corporation must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Corporation that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Securities will not result in a violation of the Act or the securities laws of
any state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

PART A. BACKGROUND INFORMATION

 

Name of Beneficial Owner of the
Securities:                                      
                                         
                                         
                                                         Business
Address:                                      
                                         
                                         
                                         
                                                               (Number and
Street)                                                                         
                                         
                                         
                                         
                                                                   
(City)                                                                     
        (State)                                
                                                 (Zip Code)    Telephone Number:
(            )                           
                                         
                                         
                                         
                                                       If a corporation,
partnership, limited liability company, trust or other entity: Type of
entity:                                        
                                         
                                         
                                         
                                                                    State of
formation:                                       
             Approximate                          
  Date                            of                          formation:

 

    

Were you formed for the purpose of investing in the securities being offered?

Yes                     No                 

 

7



--------------------------------------------------------------------------------

If an individual:

 

Residence Address:                                       
                                         
                                         
                                         
                                                           (Number and Street)
                                                                   
                                         
                                         
                                         
                                                                     
(City)                                                                     
                (State)                        
                                                         (Zip Code) Telephone
Number: (            )                           
                                         
                                         
                                         
                                                    Age:                     
Citizenship:                      Where registered to vote:                     

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

Are you a director or executive officer of the Corporation?

Yes                     No                 

 

Social Security or Taxpayer Identification
No.                                        
                                                                             

PART B. Accredited Investor Questionnaire

The undersigned (the “Prospective Investor”), in connection with its proposed
purchase of certain securities (the “Securities”) of Athersys, Inc., a Delaware
corporation (the “Company”), hereby represents that the Prospective Investor is
an “accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
for one or more of the reasons specified below. Please check each box that
applies:

The Prospective Investor is a natural person with a net worth (assets minus
liabilities), or joint net worth with the Prospective Investor’s spouse, in
excess of $1 million at the time of the investment. In calculating net worth of
the Prospective Investor, (a) the value of the primary residence of the
Prospective Investor shall be excluded as an asset, (b) the outstanding
indebtedness secured by the primary residence of the Prospective Investor up to
the fair market value of such primary residence at the time of investment shall
be excluded as a liability, provided, however, that if the amount of such
outstanding indebtedness at the time of investment exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess shall be included as a
liability

 

8



--------------------------------------------------------------------------------

and (c) the outstanding indebtedness secured by the primary residence in excess
of the fair market value of such primary residence at the time of investment
shall be included as a liability;

The Prospective Investor is a natural person with net income (without including
any net income of the Prospective Investor’s spouse) in excess of $200,000, or
joint income with the Prospective Investor’s spouse, in excess of $300,000, in
each of the two most recent years, and the Prospective Investor reasonably
expects to reach the same income level in the current year.

The Prospective Investor is a bank as defined in the Securities Act, a savings
and loan association, or other institution described in Section 3(a)(5)(A) of
the Securities Act acting in either its individual or fiduciary capacity. This
includes a trust for which a bank acts as trustee.

The Prospective Investor is a director, executive officer or general partner of
the Company.

The Prospective Investor is a trust not formed for the specific purpose of
acquiring Securities with total assets in excess of $5,000,000 and directed by a
person who has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of investing in the Company.

The Prospective Investor is a revocable trust (including a revocable trust
formed for the specific purpose of acquiring Securities) and the grantor or
settlor of such trust is an “accredited investor.”

The Prospective Investor is an entity in which each equity owner is an
“accredited investor.”

The Prospective Investor is a tax-exempt organization described in
Section 501(c)(3) of the Internal Revenue Code, a corporation, a Massachusetts
or similar business trust, a partnership or a limited liability company not
formed for the specific purpose of acquiring Securities that has total assets in
excess of $5,000,000.

The Prospective Investor is a plan for the benefit of employees, established and
maintained by a state, its political subdivisions, or an agency or
instrumentality of a state or its political subdivisions, having total assets in
excess of $5,000,000.

The Prospective Investor is an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, as amended, (a) for which the
investment decision to acquire Securities is being made by a plan fiduciary that
is a bank, savings and loan association, insurance company, or registered
investment adviser, (b) which has total assets in excess of $5,000,000, or
(c) which is self-directed with the investment decisions made solely by persons
who are “accredited investors.”

The Prospective Investor is a broker or dealer registered under the Securities
Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

The Prospective Investor is an insurance company as defined in the Securities
Act.

The Prospective Investor is an investment company registered under, or a
business development company as defined in, the Investment Company Act of 1940,
as amended.

The Prospective Investor is a Small Business Investment Company licensed by the
U.S. Small Business Administration.

The Prospective Investor is a private business development company as defined in
the Investment Advisers Act of 1940, as amended.

 

Accredited Investor Questionnaire

2



--------------------------------------------------------------------------------

The undersigned has executed this Accredited Investor Questionnaire as of the
date set forth below.

 

        Signature of Investor       (Date)   Printed Name Signed Above  

ADDRESS:                                                                
                                         
                                         
                                         
                                                 

      TELEPHONE:                            
                                                                           
                        EMAIL:                                              
                                      

 

Accredited Investor Questionnaire

3



--------------------------------------------------------------------------------

EXHIBIT C-2

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.    The exact name that the Securities are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:      2.    The relationship between the Purchaser of the
Securities and the Registered Holder listed in response to Item 1 above:      3.
   The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:                                      4.   
The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:     



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

As of             ,             

Computershare Trust Company, N.A.

And Computershare Inc.

250 Royall Street

Canton, MA 02021

Attn: Kim Crimi

Ladies and Gentlemen:

Reference is made to that certain Securities Purchase Agreement, dated as of
March    , 2012 (the “Agreement”), by and among Athersys, Inc., a Delaware
corporation (the “Company”), and the purchasers named on the signature pages
thereto (collectively, and including permitted transferees, the “Holders”),
pursuant to which the Company is issuing to the Holders shares (the “Shares”) of
Common Stock of the Company, par value $0.001 per share (the “Common Stock”),
and warrants (the “Warrants”), which are exercisable into shares of Common
Stock.

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

(i) to issue certificates representing shares of Common Stock upon transfer or
resale of the Shares; and

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized executive officer of the
Company thereon together with indication of receipt of the exercise price
therefor.

You acknowledge and agree that so long as you have received (a) written
confirmation that either (1) a registration statement covering resales of the
Shares and the Warrant Shares has been declared effective by the Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”), or (2) the Shares and the Warrant Shares have
been sold in conformity with Rule 144 under the Securities Act (“Rule 144”) or
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such securities and without volume or manner-of-sale restrictions and (b) if
applicable, a copy of such registration statement, then, unless otherwise
required by law, within three (3) Trading Days (provided that non-routine
requests shall receive diligent and continuous attention and may take up to
(5) business days) of your receipt of a notice of transfer, Shares or the
Exercise Notice, in good order, you shall issue the certificates representing
the Shares and/or the Warrant Shares, as the case may be, registered in the
names of such Holders or transferees, as the case may be, and such certificates
shall not bear any legend restricting transfer of the Shares or the Warrant
Shares thereby and should not be subject to any stop-transfer restriction;
provided, however, that if such Shares and Warrant Shares are not registered for
resale under the Securities Act or able to be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, then the certificates for such Shares and/or
Warrant Shares shall bear the following legend:



--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

Notwithstanding the foregoing, Computershare Trust Company, N.A. and
Computershare Inc. (collectively, “Computershare”) may require additional or
different documents be provided in connection with transaction requests, based
on its restricted stock procedures (e.g., opinions of counsel and seller’s
representation letters) and stock transfer procedures (e.g., medallion signature
guarantee (for stock transfers taking place in connection with the removal of
the legend)) then in effect.

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions. The Company and Computershare agree that
under no circumstances do any of the Holders have any third party beneficiary
rights to any other agreement between the Company and Computershare, including
but not limited to, the Stock Transfer Agency Agreement between the Company
(f/k/a BTHC VI, Inc.) and Computershare (successor transfer agent to National
City Bank) dated as of June 6, 2007 and currently in effect (the “Service
Agreement”),

The Company issues this instruction in accordance with, and this instruction and
Computershare’s performance hereunder are subject to the terms of the Service
Agreement, including, but not limited to, Section 5(c) thereof.

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

Very truly yours, ATHERSYS, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

Acknowledged and Agreed:   COMPUTERSHARE TRUST COMPANY, N.A. AND COMPUTERSHARE
INC. By:     Name:     Title:    

Date:                                       ,             



--------------------------------------------------------------------------------

Annex I

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

ATHERSYS, INC.

The undersigned holder hereby exercises the right to purchase                 of
the Common Stock (“Warrant Shares”) of Athersys, Inc., a Delaware corporation
(the “Company”), evidenced by the attached Warrant to Purchase Common Stock (the
“Warrant”). Capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Warrant.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

                         a “Cash Exercise” with respect to             Warrant
Shares; and/or

                        a “Cashless Exercise” with respect to
            Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$            to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
                        Warrant Shares in accordance with the terms of the
Warrant and, after delivery of such Warrant Shares,
                                Warrant Shares remain subject to the Warrant.

4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that in giving effect to the
exercise evidenced hereby the holder will not beneficially own in excess of the
number of shares of Common Stock (determined in accordance with Section 13(d) of
the Securities Exchange Act of 1934) permitted to be beneficially owned under
Section 1(d) of the Warrant.

Date:                      ,         

 

Name of Registered holder By:     Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The Company hereby acknowledges this Exercise Notice and hereby directs
Computershare Trust Company, N.A. to issue the above indicated number of Common
Stock in accordance with the Transfer Agent Instructions dated [            ,
            ] from the Company and acknowledged and agreed to by Computershare
Trust Company, N.A.

 

ATHERSYS, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SECRETARY’S CERTIFICATE

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Athersys, Inc., a Delaware corporation (the “Company”), and
that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of March __, 2012, by and among the Company and the
investors party thereto (the “Securities Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement.

 

1. Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the [Board of Directors of the Company][duly
authorized Committee of the Board of Directors of the Company] at a meeting of
the [Board of Directors][Committee] held on             . Such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption to and including the date hereof and are
now in full force and effect.

 

2. Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3. Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

 

4. Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Securities Purchase Agreement and each of the Transaction Documents on behalf of
the Company, and the signature appearing opposite such person’s name below is
such person’s genuine signature.

 

Name

  

Position

  

Signature

Gil Van Bokkelen

   Chief Executive Officer     

Laura Campbell

   Vice President of Finance     

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
            day of                     ,             .

 

  Secretary



--------------------------------------------------------------------------------

I, Gil Van Bokkelen, Chief Executive Officer, hereby certify that William
Lehmann is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

  Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Resolutions



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Incorporation



--------------------------------------------------------------------------------

EXHIBIT C

Bylaws



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OFFICER’S CERTIFICATE

The undersigned, the Chief Executive Officer of Athersys, Inc., a Delaware
corporation (the “Company”), pursuant to Section 5.1(i) of the Securities
Purchase Agreement, dated as of March     , 2012, by and among the Company and
the investors signatory thereto (the “Securities Purchase Agreement”), hereby
represents, warrants and certifies as follows (capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement):

 

  1. The representations and warranties of the Company contained in the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case, such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the date hereof,
as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

  2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

IN WITNESS WHEREOF, the undersigned has executed this certificate this
            day of                     ,             .

 

  Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LOCK-UP AGREEMENT

March    , 2012

Piper Jaffray & Co.

345 Park Avenue

Suite 1200

New York, New York 10154

Re: Private Placement of Securities

Ladies and Gentlemen:

The undersigned understands that Piper Jaffray & Co., William Blair & Company,
L.L.C. and First Analysis Corporation propose to act as the exclusive placement
agents (the “Placement Agents”), for Athersys, Inc., a Delaware corporation (the
“Company”), in connection with a proposed private placement (the “Offering”) of
shares (the “Shares”) of common stock, par value $0.001 per share (the “Common
Stock”) and warrants to purchase Common Stock (the “Warrants” and together with
the Shares, the “Securities”), of the Company.

In order to induce the Placement Agents to continue their efforts in connection
with the Offering, the undersigned hereby agrees that for a period (the “Lock-Up
Period”) of thirty (30) days following the date of effectiveness of the
registration statement registering the resale of the Shares and shares of Common
Stock issuable upon exercise of the Warrants filed by the Company with the
Securities and Exchange Commission in connection with such Offering, the
undersigned will not, without the prior written consent of the Placement Agents,
directly or indirectly, (1) offer, sell, contract to sell, pledge, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, lend, or otherwise transfer or dispose
of any shares of the Common Stock, or any securities convertible into or
exercisable or exchangeable for the Common Stock (including, without limitation,
shares of Common Stock or any such securities which may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations promulgated under the Securities Act of 1933, as the same may be
amended or supplemented from time to time (such shares or securities, the
“Beneficially Owned Shares”)); (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Beneficially Owned Shares, Common Stock, or any securities
convertible into or exchangeable for the Common Stock, regardless of whether any
such transaction described herein is to be settled by delivery of the Common
Stock or such other securities, or by delivery of cash or otherwise; (3) make
any demand for, or exercise any right with respect to, the registration of any
shares of the Beneficially Owned, Shares, Common Stock or any security
convertible into or exercisable of exchangeable for the Common Stock; or
(4) publicly announce any intention to do any of the foregoing; provided,
however, that the obligations under this letter agreement (the “Lock-Up
Agreement”) shall not apply to any Securities acquired in connection with the
Offering or any Securities beneficially owned by Radius Venture Partners II,
LLC, Radius Venture Partners III, LLC and any of their affiliates other than the
undersigned.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the Placement
Agents or (iv) effected pursuant to



--------------------------------------------------------------------------------

any exchange of “underwater” options with the Company, (b) the acquisition or
exercise of an option or warrant to purchase shares of, or any other equity
award for, Common Stock (or any securities convertible into or exercisable or
exchangeable for Common Stock), including the sale of a portion of stock to be
issued in connection with such exercise to finance a “cashless” exercise,
provided that any such shares issued upon exercise of such option or warrant (or
any securities convertible into or exercisable or exchangeable for Common Stock)
shall continue to be subject to the applicable provisions of this Lock-Up
Agreement, (c) the purchase or sale of the Company’s securities pursuant to a
plan, contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof, or (d) the
disposition of shares of Common Stock to satisfy any tax withholding obligations
upon the vesting of shares of restricted Common Stock held by the
undersigned. For purposes of this Lock-Up Agreement, “immediate family” shall
mean any relationship by blood, marriage or adoption, not more remote than first
cousin. None of the restrictions set forth in this Lock-Up Agreement shall apply
to Common Stock acquired in open market transactions. In addition, if the
undersigned is a partnership, limited liability company, trust, corporation or
similar entity, it may distribute the Common Stock or Beneficially Owned Shares
to its partners, members or stockholders; provided, however, that in each such
case, prior to any such transfer, each transferee shall execute a duplicate form
of this Lock-Up Agreement or execute an agreement, reasonably satisfactory to
the Placement Agents, pursuant to which each transferee shall agree to receive
and hold such Common Stock or Beneficially Owned Shares subject to the
provisions hereof, and there shall be no further transfer except in accordance
with the provisions hereof.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Beneficially Owned
Shares or Common Stock even if such Beneficially Owned Shares or Common Stock
would be disposed of by someone other than the undersigned. Such prohibited
hedging or other transactions would include without limitation any short sale or
any purchase, sale or grant of any right (including without limitation any put
option or put equivalent position or call option or call equivalent position)
with respect to any of the Beneficially Owned Shares or Common Stock or with
respect to any security that includes, relates to, or derives any significant
part of its value from such Beneficially Owned Shares or Common Stock.

The undersigned hereby agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent against the transfer of
securities of the Company held by the undersigned during the Lock-Up Period (as
may have been extended pursuant hereto), except in compliance with this Lock-Up
Agreement.

The undersigned understands that, if the Securities Purchase Agreement executed
by Purchasers in connection with the Offering does not become effective, or if
the Offering shall terminate or be terminated prior to payment for and delivery
of the Securities to be sold thereunder, or if the Purchase Agreement has not
been executed within thirty (30) days of the date hereof, this Lock-Up Agreement
shall be terminated and the undersigned shall be released from all obligations
under this Lock-Up Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. This Lock-Up Agreement
is irrevocable and all authority herein conferred or agreed to be conferred
shall survive the death or incapacity of the undersigned and any obligations of
the undersigned shall be binding upon the heirs, personal representatives,
successors and assigns of the undersigned. The undersigned agrees that
Purchasers of the Securities in the Offering shall be intended third-party
beneficiaries of the undersigned’s obligations under this Lock-Up Agreement.



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

Very truly yours, Print Name:     Print Title:     Signature:    



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF DIRECTORS AND EXECUTIVE OFFICERS

EXECUTING LOCK-UP AGREEMENTS

Gil Van Bokkelen

Lee E. Babiss

John Harrington

Ismail Kola

George M. Milne, Jr.

Lorin J. Randall

Jack L. Wyszomierski

Laura Campbell

Robert Deans

William Lehmann



--------------------------------------------------------------------------------

Schedule 3.1(a)

SUBSIDIARIES OF ATHERSYS, INC.

 

Name of Subsidiary

  

Jurisdiction

ABT Holding Company (formerly Athersys, Inc.)

   Delaware

Advanced Biotherapeutics, Inc.

   Delaware

Athersys Limited

   United Kingdom

ReGenesys LLC

   Delaware

ReGenesys BVBA

   Belgium

Oculus Pharmaceuticals, Inc. (50% ownership)(1)

   Delaware

 

(1) Dissolution approved by Oculus stockholders in January 2012.



--------------------------------------------------------------------------------

Schedule 3.1(g)

Capitalization

As of the date hereof, the authorized capital stock of the Company consists of
(i) 100,000,000 shares of Common Stock, par value $0.001, of which as of the
date hereof, 24,702,260 shares are issued and outstanding, (ii) 10,000,000
shares of preferred stock of which as of the date hereof zero shares are issued
and outstanding.

 

1.

  Long-Term Incentive Plan and Equity Incentive Plan (shares of Common Stock
reserved for future issuance under outstanding awards)    4,537,826

2.

  Long-Term Incentive Plan and Equity Incentive Plan (shares of Common Stock
reserved for future issuance)    962,174

3.

  Shares of Common Stock issuable pursuant to other outstanding options    1,075

4.

 

Shares of Common Stock issuable upon exercise of outstanding warrants:

  

 

4,976,470    $6.00    June 8, 2012    149,026    $5.00    June 8, 2014 1,310,000
   $3.55    February 2, 2016

 

  

 

  

 

6,435,496      

 

     



--------------------------------------------------------------------------------

5.    Loan and Security Agreement, and Supplement, dated as of November 2, 2004,
by and among ABT Holding Company (formerly known as Athersys, Inc.), Advanced
Biotherapeutics, Inc., Venture Lending & Leasing IV, Inc., and Costella Kirsch
IV, L.P., as amended (the “Loan and Security Agreement”)    Pursuant to the Loan
and Security Agreement, former lenders retain a right to receive a milestone
payment equal to a portion of the amount from proceeds of equity financings not
tied to specific research and development activities that are part of a research
or development collaboration. In such case, the former lenders will receive an
amount equal to 10% of proceeds above $5.0 million in cumulative gross proceeds
up to $2.25 million. The Company may elect to pay 75% of such a milestone in
shares of Common Stock at the per-share offering price. The balance of the $2.25
million obligation is $1.3 million. 6.    Securities Purchase Agreement, dated
as of June 8, 2007, by and among ABT Holding Company (formerly known as
Athersys, Inc.), Athersys, Inc. (formerly known as BTHC VI, Inc.) and the
Investors (as defined therein) (the “Securities Purchase Agreement”)   

Pursuant to the Securities Purchase Agreement, the Investors purchased
13,000,000 shares of Common Stock and received five-year warrants to purchase an
aggregate of 3,250,000 shares of Common Stock. In addition, the lead investor
received additional five-year warrants to purchase an aggregate of 500,000
shares of Common Stock, the placement agents received five-year warrants to
purchase an aggregate of 1,093,525 shares of Common Stock and investors that
participated in a bridge financing in 2006 received five-year warrants to
purchase an aggregate of 132,945 shares of Common Stock (together, the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company agreed
to register the resale of the 13,000,000 shares of Common Stock and the shares
of Common Stock available for purchase upon exercise of the Warrants.

7.   

Common Stock Purchase Agreement, dated as of November 11, 2011 (the “CSPA”), by
and between Athersys, Inc. and Aspire Capital Fund, LLC (“Aspire”)

  

 

Pursuant to the CSPA, 666,667 shares of Common Stock were sold to Aspire and
266,667 shares of Common Stock were issued to Aspire as consideration for
entering into the CSPA. Since January 26, 2012, Aspire has purchased an
additional 200,000 shares of Common Stock pursuant to the CSPA.



--------------------------------------------------------------------------------

Schedule 3.1(u)

Certain Fees

Piper Jaffray & Co.

William Blair & Company, LLC

First Analysis Securities Corp.

WBB Securities, LLC



--------------------------------------------------------------------------------

Schedule 3.1(x)

Registration Rights

1. Amended and Restated Registration Rights Agreement, dated as of April 28,
2000, as amended, by and among ABT Holding Company, (the “Company”), Athersys,
Inc., a Delaware corporation formerly known as BTHC VI, Inc. and the parent of
the Company (“Parent”), and the holders of shares of common stock of Parent who
previously held shares of capital stock of the Company.

 